EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
	Regarding independent claim 1, the prior art fails to disclose or reasonably suggest wherein a distance measuring apparatus, comprising: a second optical element which is disposed in a higher position than that of the light receiving element to collect the light reflected back from the object and through which the light is reflected back from the object penetrates; a frame which is disposed to be connected to the substrate and spaces the first optical element and the second optical element apart from the light source and the light receiving element by a predetermined distance; a partition which is disposed between the light source and the light receiving element to form a first cavity on a side of the light source and a second cavity on a side of the light receiving element in cooperation with the frame; and a processor, configured to monitor and control an output of the light source, which is disposed on a surface of the substrate opposite the surface on which the light source is disposed and electrically connected to the light source via the substrate, as claimed in combination with the rest of the claim limitations, so as to enable precise data transmission minimizing data loss between light source and laser diode driver.
	Regarding independent claim 12, the prior art fails to disclose or reasonably suggest wherein a distance measuring apparatus, comprising: a structure configured to space the first optical element from the light source and the second optical element apart from the light receiving element by a predetermined distance, to support these elements, and to form a first cavity on a side of the light source and a second cavity on a side of the light receiving element so as to space the light source and the light receiving element from each other by a predetermined distance; and a processor, configured to monitor and control an output of the light source, which is disposed on a surface of the structure opposite the surface on which the light source is disposed and electrically connected to the light source via the structure, as claimed in combination with the rest of the claim limitations, so as to enable precise data transmission minimizing data loss between light source and laser diode driver.
	Claims 2-11 and 13-19 are allowable based on their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson et al (US 2019/0296522 A1) discloses eye safety optical modules comprising: monitor the output power directly, and adjust the drive current to the laser or LED to keep the output power within the desired range.   A stack consisting of a photodiode 202 mounted on the metal TO header 204, and a VCSEL 206, which is smaller than the photodiode active area, mounted on a metal pad on the photodetector. To isolate the photodiode 202 from the header 204, it could optionally be mounted on a ceramic submount patterned with metal located between the header and the photodiode. The various VCSEL and PD contacts are wire bonded to the pins of the header or package for electrical contact. A lid or cap 208 is provided on top of the package. In the case of the TO header 204, this is usually a tall metal can, with a window 210 in the top surface. The window 210 preferably does not have an AR coating, or has a controlled coating to determine the amount of light that will be reflected at the two surfaces of the window. Since the light beam 212 emitted from the VCSEL 206 has a non-zero angular range of divergence, some of the light 214 is reflected down at an angle. Light reflected at a sufficiently high angle will reach the area of the photodiode 202 not covered by the VCSEL chip and can be used to monitor the output power.

    PNG
    media_image1.png
    430
    445
    media_image1.png
    Greyscale

Lee et al (US 2019/0131767 A1) discloses a beam projector module 600 may include a frame 210, a substrate 241, at least one anode conductive pad 224-1 or 224-2, at least one cathode conductive pad 222-1 or 222-2, a light source 230, and a diffuser 510, and may further include a light reception part 610 and a processor 620.

    PNG
    media_image2.png
    357
    410
    media_image2.png
    Greyscale

Halbritter et al (US 2019/0148908 A1) discloses an optoelectronic component includes a first optoelectronic semiconductor chip that emits useful light and extends in the optoelectronic component along a first light path, an optical element arranged in the first light path, a second optoelectronic semiconductor chip that emits test light and extends in the optoelectronic component along a second light path, wherein the optical element forms a part of the second light path, and a light detector that detects test light that has passed through the second light path.

    PNG
    media_image3.png
    439
    584
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        


/F.P.B./Examiner, Art Unit 2884